                          ALVIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-1581
                               (212) 805-0152


TO:           Concerned Parties


FROM:         Brigitte Jones, Courtroom Deputy                   Date: 3/16/2020
              by Order of Judge Alvin K. Hellerstein

Calvin Powell v. United States of America, US Drug Enforcement Agency
("DEA"), et al. - 19 Civ. 11351 (AKH)


The pre-trial conf. previously set for 3/20/2020 is hereby adjourned.


You are hereby notified that you are required to appear for pre-trial conf.
                              Uf(,    I :;)-t 2,0 C, D
                      Date:   1\6:   IAlt, !AQO
                       .
                      T1me:d li&hh. l b '- 00        °'-VI--\_


                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                               Courtroom 14D
                              New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.
